Exhibit 10.11
February 1, 2011
Famous Dave’s of America, Inc.
D&D of Minnesota, Inc.
Lake & Hennepin BBQ and Blues, Inc.
Famous Dave’s Ribs, Inc.
Famous Dave’s Ribs-U, Inc.
Famous Dave’s Ribs of Maryland, Inc.
c/o Famous Dave’s of America, Inc.
12701 Whitewater Drive, Suite 200
Minnetonka, Minnesota 55343
Attention: Diana G. Purcel
Telephone: (952) 294-1300
Facsimile: (952) 294-1310
Re: Loan Nos.: 04 2508 01 and 93-0909703; Amendment
Ladies and Gentlemen:
     Reference is hereby made to that certain Second Amended and Restated Credit
Agreement (the “Credit Agreement”), dated as of March 4, 2010, by and among
FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation (“Famous Dave’s”), D&D
OF MINNESOTA, INC., a Minnesota corporation (“D&D”), LAKE & HENNEPIN BBQ AND
BLUES, INC., a Minnesota corporation (“Lake & Hennepin”), FAMOUS DAVE’S RIBS,
INC., a Minnesota corporation (“Dave’s Ribs”), FAMOUS DAVE’S RIBS-U, INC., a
Minnesota corporation (“Ribs-U”) and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a
Minnesota corporation (“Ribs of Maryland” and, together with Famous Dave’s, D&D,
Lake & Hennepin, Dave’s Ribs and Ribs-U, collectively, the “Borrowers” and each
individually, a “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
and L/C Issuer (in its capacity as Administrative Agent, together with its
successors and assigns in such capacity, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.
     Borrowers have requested that the Credit Agreement be amended (the
“Requested Amendment”) effective as of the third fiscal quarter of 2010 by
amending and restating the definitions of Growth Capital Expenditures and
Maintenance Capital Expenditures as follows:

 



--------------------------------------------------------------------------------



 



Famous Dave’s of America, Inc., et. al.
February 1, 2011
Page 2
     “Growth Capital Expenditures” means Capital Expenditures related to (a) the
construction, acquisition or opening of new Restaurants, (b) the remodeling or
renovation of any existing Restaurants, (c) point of sale upgrade initiatives at
existing Restaurants, (d) store relocations and (e) other growth initiatives.
     “Maintenance Capital Expenditures” means Capital Expenditures that are not
Growth Capital Expenditures. For the avoidance of doubt, Maintenance Capital
Expenditures shall include investments in accounting systems.
     Borrowers are hereby notified that (subject to all of the terms and
conditions set forth in this letter) Administrative Agent and Lenders hereby
agree to the Requested Amendment; provided, however, that in no event shall the
Requested Amendment set forth herein (a) constitute a waiver of any Default or
Event of Default under the Credit Agreement or the other Loan Documents whether
now existing or hereafter occurring and Administrative Agent and Lenders hereby
reserve all rights and remedies they may have under the Credit Agreement, the
other Loan Documents and under applicable law regarding any such Default or
Event of Default, or (b) constitute a waiver of any provision of the Credit
Agreement or the other Loan Documents.
     Borrowers hereby reaffirm the representations, warranties and covenants
contained in the Credit Agreement and the other Loan Documents, and hereby
further represent, warrant and certify to Administrative Agent and each Lender
that: (A) the representations and warranties of the Borrowers contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date hereof and as of
the date this letter is executed by Borrowers, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Credit Agreement; (B) no Default or Event
of Default shall exist, or would result from the execution of this letter, the
Requested Amendment effected hereunder or the effectiveness hereof or thereof;
(C) there have been no changes to the articles of incorporation, certificates of
formation, by-laws or other formation or organizational documents of any
Borrower delivered by Borrowers to Administrative Agent in connection with the
Credit Agreement since the date thereof and the same are in full force and
effect as of the date hereof; (D) each individual executing this letter on
behalf of any Borrower is a duly authorized Responsible Officer thereof
authorized to act as such in connection with this letter and has lawfully caused
this letter to be signed and delivered for and on behalf of such Borrower as of
the date hereof; and (E) there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
     All terms, conditions and provisions of the Credit Agreement (as amended
hereby) and the other Loan Documents are hereby ratified and shall be and remain
in full force and effect as

 



--------------------------------------------------------------------------------



 



Famous Dave’s of America, Inc., et. al.
February 1, 2011
Page 3
therein written, and the validity and priority of the liens, security interests
and assignments provided for by the Loan Documents which secure the Obligations
shall not be extinguished, impaired, reduced, released, or adversely affected by
the terms of the Requested Amendment or this letter agreement. Nothing contained
herein shall in any way prejudice, impair or affect any rights of Administrative
Agent or Lenders under the Credit Agreement and the other Loan Documents.
     In no event shall Administrative Agent or Lenders have any obligation to
agree to any similar or other additional amendment in the future.
     The Requested Amendment provided herein shall become effective upon
Administrative Agent’s receipt of a facsimile counterpart of this letter, duly
executed by Borrowers. Within ten (10) days of demand by Administrative Agent or
any Lender, Borrowers shall reimburse Administrative Agent and each Lender for
any and all costs and expenses (including, without limitation, attorneys fees)
incurred by Administrative Agent or any such Lender in connection with this
letter and the Requested Amendment and Borrowers’ failure to pay such amount
within such period shall constitute an Event of Default under the Credit
Agreement.
     This letter may be executed in any number of counterparts, which shall
together constitute but one and the same agreement. This letter shall constitute
one of the Loan Documents. THIS LETTER SHALL FOR ALL PURPOSES BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     If you have any questions regarding this matter, please contact Henry Li at
(760) 918-2783.

                  Very truly yours,    
 
                WELLS FARGO BANK, NATIONAL         ASSOCIATION, as
Administrative Agent, L/C         Issuer and Lender    
 
           
 
  By:
Name:   /s/ Stephen Leon
 
Stephen Leon    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Maureen S. Malphus
 
Maureen S. Malphus    
 
  Title:   Vice President    

[Additional Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



Famous Dave’s of America, Inc., et. al.
February 1, 2011
Page 4

                  ACKNOWLEDGED AND AGREED:    
 
                BORROWERS:    
 
                FAMOUS DAVE’S OF AMERICA, INC.,         a Minnesota corporation
   
 
           
 
  By:
Name:   /s/ Diana Purcel
 
Diana Purcel    
 
  Title:   Chief Financial Officer    
 
                D&D OF MINNESOTA, INC.,         a Minnesota corporation    
 
           
 
  By:
Name:   /s/ Diana Purcel
 
Diana Purcel    
 
  Title:   Chief Financial Officer    
 
                LAKE & HENNEPIN BBQ AND BLUES, INC.,         a Minnesota
corporation    
 
           
 
  By:
Name:   /s/ Diana Purcel
 
Diana Purcel    
 
  Title:   Chief Financial Officer    
 
                FAMOUS DAVE’S RIBS, INC.,         a Minnesota corporation    
 
           
 
  By:
Name:   /s/ Diana Purcel
 
Diana Purcel    
 
  Title:   Chief Financial Officer    

[Additional Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



Famous Dave’s of America, Inc., et. al.
February 1, 2011
Page 5

                  FAMOUS DAVE’S RIBS-U, INC.,         a Minnesota corporation  
 
 
           
 
  By:
Name:   /s/ Diana Purcel
 
Diana Purcel    
 
  Title:   Chief Financial Officer    
 
                FAMOUS DAVE’S RIBS OF MARYLAND,         INC., a Minnesota
corporation    
 
           
 
  By:
Name:   /s/ Christopher O’Donnell
 
Christopher O’Donnell    
 
  Title:   President    

 